Citation Nr: 0204592	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
arthritis of the cervical/thoracic spine.

2.  Entitlement to the assignment of a rating in excess of 10 
percent for right shoulder rotator cuff tendinitis and 
degenerative arthritis.

3.  Entitlement to the assignment of a rating in excess of 10 
percent for left shoulder rotator cuff tendinitis and 
degenerative arthritis.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), and entitlement to a total rating 
based upon individual unemployability (TDIU), will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to November 
1972, and from January 1980 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, and Roanoke, 
Virginia.  By a May 1995 rating decision, the Newark RO 
confirmed and continued a 10 percent rating for degenerative 
arthritis of the cervical/thoracic spine, and granted service 
connection for degenerative arthritis of both shoulders.  
However, the bilateral shoulder disability was incorporated 
into the 10 percent evaluation for the cervical/thoracic 
spine disorder.  Thereafter, the Roanoke RO denied service 
connection for PTSD by a May 1996 rating decision, and denied 
the TDIU claim by an August 1997 rating decision.  

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the veteran's claims file.  By a November 2001 rating 
decision, and concurrent Supplemental Statement of the Case, 
the RO held that the 10 percent evaluation of degenerative 
arthritis of the cervical/thoracic spine and bilateral 
shoulders was to be discontinued effective July 6, 1995.  
Thereafter, the cervical/thoracic spine disorder was to be 
evaluated as noncompensable (zero percent), and separate 
ratings of 10 percent were to be assigned for a right and 
left shoulder disorder.

With respect to the PTSD and TDIU claims, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

As an additional matter, the Board notes that the veteran had 
also perfected appeals on the issues of entitlement to a 
compensable rating for hearing loss, a rating in excess of 10 
percent for a low back disorder, as well as entitlement to 
service connection for hepatitis B and tinnitus.  However, 
the veteran withdrew these claims by statements received in 
April and May 1999.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's cervical/thoracic spine, right shoulder, and 
left shoulder claims have been completed.

2.  The veteran's degenerative arthritis of the 
cervical/thoracic spine, right shoulder, and left shoulder, 
are manifest by painful motion of the affected joints.

3.  The objective medical evidence shows that the veteran 
does not have more than slight limitation of motion of the 
cervical spine.

4.  The objective medical evidence shows that the veteran has 
some limitation of motion of the thoracic spine.

5.  The objective medical evidence does not show any 
distinctive periods for which either the veteran's right 
and/or left shoulder has motion limited to shoulder level or 
less.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for the veteran's 
degenerative arthritis of the cervical spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290 (2001); 66 
Fed. Reg. 45,620-4,5632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating of 10 percent for the veteran's 
degenerative arthritis of the thoracic spine are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5291 (2001); 66 
Fed. Reg. 45,620-4,5632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for the assignment of a rating in excess of 
10 percent for right shoulder rotator cuff tendinitis and 
degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2001); 66 Fed. Reg. 45,620-4,5632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The criteria for the assignment of a rating in excess of 
10 percent for left shoulder rotator cuff tendinitis and 
degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (2001); 66 Fed. Reg. 45,620-4,5632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to his cervical/thoracic spine and 
both shoulders.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for higher disability ratings, by the May 
1996 Statement of the Case and the November 2001 Supplemental 
Statement of the Case.  Further, the RO specifically 
addressed the requirements of the VCAA by correspondence sent 
to the veteran in November 2001, as well as a concurrent 
Supplemental Statement of the Case.  In pertinent part, the 
November 2001 correspondence requested that the veteran 
identify any pertinent medical evidence that was not on file, 
and no response appears to have been made by the veteran 
regarding this request.  Moreover, it does not appear that 
the veteran has otherwise identified any pertinent evidence 
that has not been obtained or requested by the RO.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Inasmuch as 
the veteran's shoulder claims are appeals from initial 
ratings, the concept of "staged" ratings are applicable.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the 
shoulders are considered major joints, while cervical 
vertebrae are considered groups of minor joints.  38 C.F.R. 
§ 4.45(f).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.
A.  Cervical Spine

Background.  Service connection was established for 
degenerative arthritis of the cervical and thoracic spines by 
an April 1991 rating decision.  It was noted that X-rays 
conducted in January 1991 revealed degenerative arthritic 
lipping of the thoracic spine at about the T3 level through 
T11 and the cervical spine C4-5.  Further, it was noted that 
evaluation in March 1991 showed full flexion with pain, while 
the remainder of the examination was shown to be within 
normal limits.  A 10 percent rating was assigned pursuant to 
Diagnostic Code 5003, effective January 30, 1991.

The veteran initiated his current increased rating claim by 
an August 1994 statement.  Various VA and private medical 
records, including examination reports, were subsequently 
added to the file that covered a period from 1993 to 2000.  

Outpatient treatment records dated in 1993 and 1994 reflect 
that the veteran was treated on various occasions for 
complaints of arthritis.

The veteran underwent a VA joints examination in February 
1995.  Examination of the cervical spine showed full range of 
motion with extension to approximately 50 degrees.  It was 
also noted that the veteran could touch his chin to his test, 
look laterally approximately 85 degrees in each direction, 
and tilt about 30 degrees in each direction.  Further, 
reflexes at the biceps, triceps, and brachioradialis region 
were found to be intact.  Similarly, sensation in the upper 
extremities was found to be intact.  In addition, there was 
no paraspinal muscle spasm noted, nor was there any spinous 
process tenderness.  There was also no crepitus on having the 
veteran go through a passive range of motion of his neck.  
Moreover, his thoracic spine on palpation appeared to be 
normal with no abnormal bony landmarks palpable.  It was also 
noted that X-rays of the cervical spine showed mild 
degenerative changes at C4-5.  Diagnoses following 
examination included a normal clinical exam of the cervical 
spine, with a complaint of discomfort in the cervical spine 
region, and normal clinical exam of the thoracic spine with a 
complaint of intermittent thoracic discomfort.
The veteran underwent a new VA joints examination in May 
1997, at which time he indicated that his neck hurt 
constantly.  On examination, it was noted that hopping on 
both feet resulted in some back and neck discomfort.  Range 
of motion of the cervical spine was as follows: extension to 
75 degrees; flexion to 30 degrees; right and left rotation to 
50 degrees; and right and left lateral flexion to 30 degrees.  
No swelling or deformity was noted.  X-rays of the cervical 
spine revealed minimal anterior osteophyte formation, 
otherwise unremarkable study.  There was no evidence of 
compression deformity or significant disc space narrowing.  
Further, foramina appeared normal, alignment was 
satisfactory, and soft tissues were normal.  Diagnoses 
following examination included cervical spine pain with 
limitation of motion suggestive of degenerative joint 
disease.

The veteran subsequently underwent a VA spine examination in 
August 1999.  At this examination, he complained of neck 
stiffness and pain, along with bilateral arm pain and 
cramping, as well as occasional numbness in the hands, 
bilaterally.  He also reported that he did not have any 
specific flare-ups of pain, in that the pain was essentially 
constant and daily.  Precipitating factors included any 
prolonged activity, while alleviating factors included rest 
and the medications Tylenol and ibuprofen.  However, he did 
not use any crutches, braces, or other orthoses, nor had he 
had any spinal surgeries.  

Examination of the cervical and thoracic spine demonstrated 
no structural deformity.  Further, palpation did not reveal 
any paraspinous muscle spasm.  Range of motion of the 
cervical spine was as follows: normal flexion to 
approximately 75 degrees; extension to approximately 65 
degrees; and rotation to approximately 80 degrees 
bilaterally.  Also, the veteran was found to have negative 
Spurling maneuvers bilaterally.  Neurologic examination 
showed that his strength was essentially 5/5, with the 
exception of some slight grip weakness bilaterally.  Deep 
tendon reflexes were 2+ and symmetric in the biceps, triceps, 
knees, and ankles.  He was also found to have downgoing toes 
bilaterally.  Moreover, it was noted that review of cervical 
spine films revealed slight loss of cervical lordosis.  In 
addition, there was some anterior osteophyte formation at C5-
C6 and C6-C7, as well as minimal facet joint sclerosis seen 
at these levels as well.  Otherwise, disc space height was 
well preserved throughout the cervical spine.  There did not 
appear to be any significant degenerative disease process.  
Regarding the thoracic spine, it was noted that there 
appeared to be a normal thoracic kyphosis, and there did not 
appear to be any old compression fractures or other 
significant injuries.  Based on the foregoing, the examiner's 
impression was mild degenerative arthritis of the cervical 
spine and bilateral carpal tunnel syndrome.  

The veteran underwent a new VA spine examination in September 
2000 for the purpose of testing range of motion of the 
thoracic spine.  On examination, the veteran had 40 degrees 
of kyphosis; lateral bending to 10 degrees, bilaterally; and 
actual rotation of less than 5 degrees, bilaterally.


Legal Criteria.  Under Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation, and severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a.

Limitation of motion of the dorsal spine is rated 0 percent 
when slight, and 10 percent when moderate or severe.  38 
C.F.R. § 4.71a, Code 5291.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to separate 10 percent ratings for his 
service-connected degenerative arthritis of the cervical 
spine and thoracic spine.

Initially, the Board notes that it does not appear that the 
veteran has slight limitation of motion of the cervical spine 
pursuant to Diagnostic Code 5290.  As noted above, the 
February 1995 VA joints examination noted full range of 
motion of the cervical spine with extension to approximately 
50 degrees.  Similarly, the August 1999 VA spine examination 
showed normal flexion to approximately 75 degrees; extension 
to approximately 65 degrees; and rotation to approximately 80 
degrees bilaterally.  However, the Board finds that there is 
satisfactory evidence of painful motion of the cervical spine 
so as to warrant a minimal compensable rating of 10 percent.  
See 38 C.F.R. §§ 4.40, 4.45(f), 4.59, 4.71a, Diagnostic Code 
5003; Degmetich, supra.

The record reflects that the veteran has complained of neck 
pain throughout, supported by competent medical findings.  
For example, diagnoses following the February 1995 VA joints 
examination included a normal clinical evaluation of the 
cervical spine, with a complaint of discomfort in the 
cervical spine region, and normal clinical exam of the 
thoracic spine with complaint of intermittent thoracic 
discomfort.  (Emphasis added).  On the subsequent May 1997 VA 
joints examination, the veteran indicated that his neck hurt 
constantly.  It was also noted that hopping on both feet 
resulted in some back and neck discomfort.  Moreover, 
diagnoses following examination included cervical spine pain 
with limitation of motion suggestive of degenerative joint 
disease.  (Emphasis added).  Further, at the August 1999 VA 
spine examination, the veteran complained of neck stiffness 
and pain, and reported that the pain was essentially constant 
and daily.  

Taking into account the evidence of painful motion with some 
degree of limitation of motion of the cervical spine, and 
resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a 10 percent rating 
for his degenerative arthritis of the cervical spine due to 
painful, slightly limited motion of a group of minor joints.  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45(f), 4.71a, 
Diagnostic Code 5003.  Inasmuch as the Board has determined 
that the veteran is entitled to a 10 percent rating , it does 
not have to address the issue of whether the RO's reduction 
of the prior compensable rating to zero in November 2001 was 
proper.

The Board also finds that a thorough review of the competent 
medical evidence does not support a finding that the cervical 
spine has no more than mild limitation of motion.  
Consequently, the criteria for a rating in excess of 10 
percent are not met.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5290.

For the reasons stated above, the Board finds that the 
veteran is entitled to a 10 percent rating for his 
degenerative arthritis of the cervical spine.  In making this 
determination, the Board took into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
determined that the veteran was entitled to a compensable 
rating based upon the evidence of painful motion.

Service connection is also in effect for arthritis of the 
thoracic spine.  The RO rated the veteran's cervical and 
thoracic spine arthritis as one disability.  The Board does 
not agree.  As noted above, 38 C.F.R. § 4.71a, Code 5291 
allows for a separate rating for arthritis of the thoracic 
spine.  There is a paucity of clinical evidence of record 
pertaining to range of motion of this segment of the spine, 
although the September 2000 VA orthopedic examination 
included incomplete range of motion results that arguably 
support a finding of moderate or perhaps even severe 
limitation, which in turn would support a 10 percent rating 
under Code 5291.  In any event, the fact that the veteran has 
arthritis and some painful limitation of motion of this 
segment of the spine is enough to support a 10 percent rating 
under 38 C.F.R. § 4.71a, Code 5003.  (The Board notes that, 
while recent VA examinations did not include X-rays of the 
thoracic spine, antecedent X-ray evidence of arthritis of the 
thoracic spine is of record and there is no question that the 
RO granted service connection for arthritis of this segment 
of the spine.)  A 10 percent evaluation is the maximum rating 
allowed under Code 5291.  There is no medical evidence of 
ankylosis of the thoracic spine.

As 10 percent is the maximum rating provided for limitation 
of motion of the thoracic spine under Code 5291, the effects 
of pain on use or during flare-ups do not provide a basis for 
a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. 
Brown, 10 Vet. App. 80 (1997).

B.  Shoulder Disabilities

Background.  The veteran's service medical records reflect, 
in part, that he was treated for complaints of right shoulder 
tenderness and swelling in June 1985, which resulted in an 
impression of bursitis.  Similarly, he was treated for 
complaints of left shoulder pain in October 1988, which were 
also attributed to bursitis.  On the veteran's November 1989 
retirement examination, his upper extremities were clinically 
evaluated as normal.  However, it was noted that he had a 
history of shoulder bursitis.  Further, the veteran indicated 
at the time of this examination that he had experienced 
painful or "trick" shoulder or elbow.

At an April 1990 VA medical examination the veteran 
complained, in part, of tightness and stiffness of various 
joints, including the shoulders.  No pertinent objective 
findings appear to have been made regarding the shoulders on 
this examination.

At a December 1991 VA medical examination, the veteran 
reiterated his complaints of tightness and stiffness of 
various joints, including the shoulders.  He also complained 
that his left shoulder was weak and painful at times.  On 
examination, both shoulders were found to have full range of 
motion.

Outpatient treatment records dated in October 1993, November 
1993, and March 1994 note, in part, complaints of right 
shoulder pain.

At the February 1995 VA joints examination, it was noted that 
the veteran was reluctant to go through with the exam 
regarding his shoulders.  However, when encouraged, he had 
180 degrees of flexion and abduction, extension to about 30 
degrees, as well as internally and externally rotate to 
approximately 85 degrees in each direction with each 
shoulder.  It was also noted that he could cross adduct to 
touch the opposite shoulder.  Nevertheless, there was slight 
crepitus noted on carrying the shoulders passively through 
range of motion, greater on the left than the right side.  
Still, it was stated that there was no true impingement 
syndrome that could be elicited.  Further, there was no 
atrophy of the deltoids, nor were there any bony 
abnormalities that could be appreciated around the shoulder 
joints.  It was also noted that X-rays of the shoulder joints 
showed mild changes, and that they were grossly normal.  
Diagnoses following examination included slight impingement 
syndrome with some slight crepitus noted, suggesting some 
degenerative disease.

Service connection was subsequently established for 
degenerative arthritis of both shoulders by a May 1995 rating 
decision.  This decision found that the shoulder disabilities 
were secondary to the service-connected degenerative 
arthritis of the cervical/thoracic spine disorder.  

At the May 1997 VA joints examination, the veteran reported 
that his shoulders did not bother him too much.  On 
examination, it was noted, in part, that creases in the 
shoulders were level and symmetrical.  In addition, he had 
shoulder abduction to 120 degrees, and external rotation to 
90 degrees.  No swelling or deformity was noted.  Diagnoses 
following examination included shoulders with slight 
limitation of motion, possible degenerative joint disease 
versus tendonitis/bursitis.

Various medical records reflect treatment for complaints of 
shoulder pain during the period from 1997 to 1999.

The veteran underwent a new VA joints examination in August 
1999.  At this examination, the veteran reported that he had 
been doing physical therapy and taking Motrin for his 
shoulder.  Although he did not believe the physical therapy 
was helping much, the anti-inflammatories did help relieve 
some of the pain.  Further, it was noted that his main 
complaints were occasional locking up and night pain.  

Examination of the upper extremities revealed good muscular 
tone and muscular symmetry with no atrophy.  The veteran's 
sensation was found to be intact to light touch in all 
dermatomes.  He was also found to have 5/5 grip strength, 
finger abduction, biceps, triceps, and deltoid.  Similarly, 
he had 5/5 rotator cuff muscles, although he did have some 
pain when isolating the supraspinatus.  He had positive Neer 
sign and impingement sign.  Range of motion was as follows: 
elevation to 160 degrees bilaterally; internal rotation to 
L1.  It was also stated that "[e]xternal rotation [zero] 
degrees of abduction is 30 degrees."  Further, he was found 
to be tender to palpation over the right acromioclavicular 
(AC), but not the left AC joint.  There was also positive 
abduction test on the right.  Moreover, it was noted that X-
rays of the left shoulder were normal.  The right shoulder 
also appeared to be normal except for what appeared to be 
some possible old avulsion of the rotator cuff tendons with a 
1/2 cm piece of reactive bone where the rotator cuff attached 
to the greater tuberosity.  Assessment following examination 
was bilateral rotator cuff tendonitis.  In addition, the 
examiner commented that he did not believe the veteran had a 
rotator cuff tear due to the good strength and muscle tone.  
The examiner further noted that the veteran's motion remained 
good, although he did have positive impingement sign 
bilaterally.


Legal Criteria.  Under the laws administered by VA, a 
distinction is made between major (dominant) and  minor 
musculoskeletal groups for rating purposes.  Here, the record 
reflects that the veteran is right handed.  Thus, his right 
shoulder is his major upper extremity, while his left 
shoulder is his minor upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of both the major and minor arm when 
motion is only possible to the shoulder level.  When motion 
is to midway between the side and shoulder level, a 20 
percent evaluation is assigned for the minor arm, while a 30 
percent rating is assigned for the major arm.  When motion be 
limited to 25 degrees from the side, a 30 percent rating is 
assigned for the minor arm, while a 40 percent rating is 
assigned for the major arm.  38 C.F.R. § 4.71a.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of a rating in excess of 10 percent for either 
of his shoulder disabilities at any time during the appeal 
period.

The Board acknowledges that the record reflects that the 
veteran experiences painful motion of both shoulders.  In 
fact, when the RO assigned the respective 10 percent ratings 
for both shoulder disabilities, it was indicated that these 
evaluations were for limited or painful motion of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  
However, the Board does not find that the competent medical 
evidence shows that there were any distinctive periods where 
either or both shoulders had limitation of motion to the 
extent necessary to satisfy the requirements for a higher 
rating of 20 percent or more.

The Board finds that the medical evidence does not show that 
either of the veteran's shoulders had motion limited to 
shoulder level or less.  As noted above, the veteran had 180 
degrees of flexion and abduction on the February 1995 VA 
joints examination, as well as internal and external rotation 
to 85 degrees.  This reflects full flexion and abduction, and 
almost full internal and external rotation.  38 C.F.R. § 
4.71, Plate I.  Further, there was no true impingement 
syndrome that could be elicited, nor was there atrophy of the 
deltoids, nor were there any bony abnormalities that could be 
appreciated around the shoulder joints.  On the subsequent VA 
joints examination in May 1997, the veteran was found to have 
full external rotation, but decreased flexion to 120 degrees.  
Id.  However, the examiner specifically stated that there was 
only slight limitation of motion.  In addition, no swelling 
or deformity was noted.  Moreover, the August 1999 VA joints 
examination shows almost full elevation of 165 degrees, while 
there was evidence of limitation of external rotation and 
abduction.  Id.  Nevertheless, this examination also found 
that the veteran had good strength and muscle tone, and that 
his motion remained good, although he did have positive 
impingement sign bilaterally.

In summary, the initial VA examination of May 1995 shows 
almost no loss of motion of the shoulders, while the 
subsequent VA examinations in May 1997 and August 1999 
reflect that the veteran had only slight loss of motion and 
good motion, respectively.  Moreover, the additional 
objective medical findings made at these examinations show 
little or no impairment of either shoulder.  After 
considering these objective medical findings in toto, the 
Board concludes that the record does not support a finding 
that either of the veteran's shoulders has motion limited to 
shoulder level or less, even when taking into account his 
complaints of pain.  Thus, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5201 for either his right or left shoulder.
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for the assignment of ratings in excess of 10 percent for 
degenerative arthritis of his right and left shoulders.  
Accordingly, these claims must be denied.  In making this 
determination, the Board took into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as 
the concept of "staged" ratings pursuant to Fenderson, 
supra.  However, a thorough review of the objective evidence 
on file does not show any distinctive periods by which it can 
be factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of shoulder pain which would warrant a schedular 
rating in excess of the 10 percent evaluations currently in 
effect.

As the preponderance of the evidence is against the veteran's 
claims for the assignment of ratings in excess of 10 percent 
for his right and left shoulder, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

















ORDER

Entitlement to a 10 percent rating for degenerative arthritis 
of the cervical spine is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent rating for degenerative arthritis 
of the thoracic spine is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to the assignment of a rating in excess of 10 
percent for right shoulder rotator cuff tendinitis and 
degenerative arthritis is denied.

Entitlement to the assignment of a rating in excess of 10 
percent for left shoulder rotator cuff tendinitis and 
degenerative arthritis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

